In The

                               Court of Appeals

                    Ninth District of Texas at Beaumont

                              __________________

                              NO. 09-21-00234-CR
                              __________________

                          JOHN MAJORS, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

__________________________________________________________________

                On Appeal from the 258th District Court
                      San Jacinto County, Texas
                      Trial Cause No. CR12,430
__________________________________________________________________

                          MEMORANDUM OPINION

      John Majors appeals his conviction for failure to comply with sex offender

registration requirements. We affirm.

      In 2018, Majors was charged by indictment for failure to comply with sex

offender registration requirements, a third-degree felony. See Tex. Code Crim. Proc.

Ann. § 62.102. In a 2018 plea agreement, Majors pleaded guilty to the offense and

waived his right to a jury trial. The trial court found Majors guilty, deferred

adjudication, and placed Majors on community supervision for five years and

                                          1
assessed a $1000 fine. On October 10, 2018, the State filed a Motion to Adjudicate

Guilt alleging Major had violated conditions of his community supervision, and the

State on December 19, 2018, filed a First Amended Motion to Adjudicate Guilt. On

July 3, 2019, the trial court sentenced Majors to ten years of confinement, suspended

confinement, and placed Majors on community supervision for four years.

      On December 16, 2019, the State filed another Motion to Adjudicate Guilt,

and subsequent amended motions, alleging Majors again violated the terms of his

community supervision. On November 16, 2020, the State filed a Fourth Amended

Motion to Revoke Community Supervision, alleging Majors committed six

violations of the terms of his community supervision. At a hearing on August 6,

2021, Majors pleaded “not true” to the six allegations in the motion to revoke. The

trial court heard evidence on the alleged violations, found Majors violated one of the

terms of his community supervision, found him guilty of the third-degree felony

offense of failure to comply with sex offender registration requirements, and

imposed punishment at two years of confinement. Majors appealed.

      On appeal, the court-appointed attorney for Majors filed a brief wherein the

attorney stated that he has reviewed the record and, based on his professional

evaluation of the record and applicable law, there are no arguable grounds for

reversal. See Anders v. California, 386 U.S. 738 (1967); High v. State, 573 S.W.2d




                                          2
807 (Tex. Crim. App. 1978). We granted an extension of time for Majors to file a

pro se brief, and we received no response from Majors.

      We have independently reviewed the entire appellate record, and we agree

with Appellant’s counsel that no arguable issues support an appeal. Therefore, we

find it unnecessary to order appointment of new counsel to re-brief Appellant’s

appeal. Cf. Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991). We

affirm the judgment of the trial court.1

      AFFIRMED.


                                                  _________________________
                                                      LEANNE JOHNSON
                                                            Justice

Submitted on February 9, 2022
Opinion Delivered February 23, 2022
Do Not Publish

Before Golemon, C.J., Kreger and Johnson, JJ.




      1
         Majors may challenge our decision in this case by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                         3